ORDER
PER CURIAM.
Appellant, William O. Schweitzer, appeals from the judgment denying his Rule 74.05 motion to set aside default judgment. Appel*334lant had previously appealed from the judgment itself and we affirmed the judgment in Citibank, South Dakota v. Schweitzer, 941 S.W.2d 655 (Mo.App. E.D.1997). After this affirmance, Appellant filed his motion to set aside the default judgment with the circuit court. This motion was denied.
We have reviewed the Appellant’s brief and the legal file and find the judgment is supported by substantial evidence, is not against the weight of the evidence, and no error of law appears. Further, as a published opinion would have no precedential value, we affirm the judgment by written order pursuant to Rule 84.16(b).